DETAILED ACTION
1.	The Amendment filed 04/29/2021 has been entered. Claims 1-19 in the application remain pending and are currently being examined. Claims 1 & 5 were amended. Claims 14-19 are new. Claims 5-13 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/09/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first rib, a second rib adjacent to the first rib in the length direction and spaced from the first rib by a first distance, and a third rib adjacent to the first rib in a width direction crossing the length direction and spaced from the first rib by the first distance” recited in claim 14; the “at least one of the upper surface or the lower surface of each of the first, second, and third ribs has a square shape” recited in claim 15; the “a first hole, a second hole adjacent to the first hole in the length direction and spaced from the first hole by a second distance, and a third hole adjacent to the first hole in the width direction and spaced from the first hole by the second distance” recited in claim 16; the “the first , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The amendment filed 04/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no the “a first rib, a second rib adjacent to the first rib in the length direction and spaced from the first rib by a first distance, and a third rib adjacent to the first rib in a width direction crossing the length direction and spaced from the first rib by the first distance” recited in claim 14; the “at least one of the upper surface or the lower surface of each of the first, second, and third ribs has a square shape” recited in claim 15; the “a first hole, a second hole adjacent to the first hole in the length direction and spaced from the first hole by a second distance, and a third hole adjacent to the first hole in the width direction and spaced from the first hole by the second distance” recited in claim 16; the “the first distance corresponds to a width or a length of a hole from among the plurality of holes” recited in claim 17; the “wherein the second distance corresponds to the second length” recited in claim 18; and the “each of the first, second, and third holes include an upper opening and a lower opening, and at least one of the upper opening or the lower opening has a square shaped profile” recited in claim 19.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b), of claims 1-4 are withdrawn per amendments of claim 1.

withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment of new claims 14-19 as follows: the “a first rib, a second rib adjacent to the first rib in the length direction and spaced from the first rib by a first distance, and a third rib adjacent to the first rib in a width direction crossing the length direction and spaced from the first rib by the first distance” recited in claim 14; the “at least one of the upper surface or the lower surface of each of the first, second, and third ribs has a square shape” recited in claim 15; the “a first hole, a second hole adjacent to 

10.	Claims 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As regards to	 claim 16, line 2 recites the limitation “the ribs”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the ribs” as “the plurality of ribs” recited in claim 1 and which is consistent with the recitation referencing the plurality of ribs recited in claim 14. To correct this problem, amend line 2 to recite “the plurality of ribs”.
Claims 17-19 are rejected at least based on their dependency from claim 16.

Claim Rejections - 35 USC § 103
11.	Claims 1-4 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2012/0266813 A1) hereinafter Hong in view of Lee et al. (US 2011/0183271 A1) hereinafter Lee and Ko (US 2015/0034005 A1) hereinafter Ko.
Regarding claim 1, the recitation of “curl value” is being interpreted as “a shortest distance from a plane tangent to a center of the body to the one end or the other end of the body” as defined by Applicant as “curl value” is not an art recognized term. 
	As regards to claim 1, Hong discloses a mask comprising a body (abs; [0009]-[0022]; fig 1; clm 1), the body including: 
a first welding portion 124 at the one end of the mask 120 ([0019]; [0042]; [0049]; [0057]-[0058]; fig 2; clm 14); 
a second welding portion 124 at another end of the mask 120, the another end of the mask 120 facing the one end of the mask 120 in a lengthwise x-direction ([0019]; [0042]; [0049]; [0057]-[0058]; fig 2; clm 14); 
a pattern region comprising areas 125, 210, 314, 315, 316, 414, 415, 515, 715, 1015, between the first welding portion 124 and the second welding portion 124, wherein the pattern region comprising areas 125, 210, 314, 315, 316, 414, 415, 515, 715, 1015, includes a plurality of ribs (solid barriers between pattern holes 121, 311, 314, 316, 411, 414, 511, 711, 1011, in the length & width directions, see fig 2-10) each of the plurality of ribs (solid barriers between pattern holes 121, 311, 314, 316, 411, 414, 511, 711, 1011, in the length & width directions, see fig 2-10) includes an upper surface (fig 2-10) having a first length (fig 2-10), a lower surface (fig 2-10) having a second length (fig 2-10) ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10; clm 1),

Lee discloses a mask for depositing a thin film ([0003]; fig 1-3), comprising a plurality of ribs 125, 133, including an upper bottom surface (fig 3) having a first length (fig 3) and a lower top surface (fig 3) having a second length (fig 3), the second length (fig 3) being longer than the first length (fig 3) ([0050]-[0054]; fig 2-3). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a plurality of ribs 125, 133, including an upper bottom surface (fig 3) having a first length (fig 3) and a lower top surface (fig 3) having a second length (fig 3), the second length (fig 3) being longer than the first length (fig 3) in the mask of Hong, because Lee teaches the use of a plurality of ribs 125, 133, including an upper bottom 
Ko discloses a mask for deposition (abs; fig 1-7), wherein the mask 200 comprises an upper surface (top of T1, see fig 4 & 6) of the first welding region (top of T1, see fig 4 & 6) and an upper surface (top of T1, on opposite side of mask 200, see fig 4 & 6) of the second welding region (top of T1, on opposite side of mask 200, see fig 4 & 6) protrude (see fig 4 & 6) from the upper surface of the pattern region 220 in a thickness Z-direction ([0045]-[0054]; fig 1-7). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein an upper surface of the first welding region and an upper surface of the second welding region protrude from the upper surface of the pattern region in a thickness direction in the mask of modified Hong, because Ko teaches wherein the mask 200 comprises an upper surface (top of T1, see fig 4 & 6) of the first welding region (top of T1, see fig 4 & 6) and an upper surface (top of T1, on opposite side of mask 200, see fig 4 & 6) of the second welding region (top of T1, on opposite side of mask 200, see fig 4 & 6) protrude (see T1, fig 4 & 6) from the upper surface of the pattern region 220 in a thickness Z-direction so rigidity of the mask main body 210 is improved ([0020]; [0067]), however the combination of Hong, Lee and Ko does not disclose is 1,000 µm to 4,000 µm.

As regards to claim 2, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein each of the first welding portion 124, the second welding portion 124, and the pattern region comprising areas 125, 210, 314, 315, 316, 414, 415, 515, 715, 1015, contain stainless steel, Invar, nickel (Ni), cobalt (Co), a Ni alloy, and a Ni--Co alloy ([0050]), however Hong does not disclose a content of nickel is 35 wt % to 40 wt %, based on a total weight of nickel and iron. 
Although modified Hong does not explicitly disclose the claimed content of nickel based on a total weight of nickel and iron, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Hong In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As regards to claim 3, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein a thickness of at least one of the first and second welding regions 124 is equal to or greater than a thickness of the pattern region comprising areas 125, 210, 314, 315, 316, 414, 415, 515, 715, 1015, ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10; clm 1).
As regards to claim 4, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein a thickness of the pattern region comprising areas 125, 210, 314, 315, 316, 414, 415, 515, 715, 1015, can be measured in µm ([0053]-[0059]; [0063]-[0064]; fig 1-2; clm 1), however Hong does not disclose is 6 µm to 10 µm. 
Although modified Hong does not explicitly disclose the claimed thickness, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Hong to have the distance recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as Hong discloses wherein the thickness can be measured in µm and the thickness (relative dimensions) is/are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 14, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein the plurality of ribs (solid barriers between pattern holes 121, 311, 314, 316, 411, 414, 511, 711, 1011, in the length & width directions, see fig 2-10) comprise a first rib (see fig 2-10), a second rib (see fig 2-10) adjacent to the first rib (see fig 2-10) in the length direction and spaced from the first rib see fig 2-10) by a first distance (see fig 2-10), and a third rib (see fig 2-10) adjacent to the first rib (see fig 2-10) in a width direction crossing the length direction and spaced from the first rib (see fig 2-10) by the first distance (see fig 2-10) ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10; clm 1).
As regards to claim 15, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein at least one of the upper surface or the lower surface of each of the first, second, and third ribs has a rectangular shape (see fig 2-10) ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10; clm 1), however combination of Hong, Lee and Ko does not disclose a square shape.
Although the combination of Hong, Lee and Ko does not explicitly disclose the claimed shape & configuration, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of modified Hong to have the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As regards to claim 16, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein the pattern region comprising areas 125, 210, 314, 315, 316, 414, 415, 515, 715, 1015, further includes a plurality of pattern holes 121, 311, 314, 316, 411, 414, 511, 711, 1011, between the plurality of ribs (solid barriers between pattern holes 121, 311, 314, 316, 411, 414, 511, 711, 1011, in the length & width directions, see fig 2-10) the plurality of holes 121, 311, 411, 511, 711, 1011, including a first hole (see fig 2-10), a second hole (see fig 2-10) adjacent to the first hole (see fig 2-10) in the length direction and spaced from the first hole by a second distance (see fig 2-10), and a third hole (see fig 2-10) adjacent to the first hole in the width direction and spaced from the first hole by the second distance (see fig 2-10) ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10).
As regards to claim 17, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1), wherein the first distance (see fig 2-10) corresponds to a width or a length of a hole from 
As regards to claim 18, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1),
wherein the second distance (see fig 2-10) compares closely to the second length (see fig 2-10) ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10).
As regards to claim 19, Hong discloses a mask (abs; [0009]-[0022]; fig 1; clm 1),
wherein each of the first, second, and third holes (see fig 2-10) include an upper opening and a lower opening (see fig 2-10), and at least one of the upper opening or the lower opening (see fig 2-10) has a rectangular shaped profile (see fig 2-10) ([0053]-[0059]; [0063]-[0081]; [0084]-[0098]; fig 1-10), however combination of Hong, Lee and Ko does not disclose a square shaped profile.
Although the combination of Hong, Lee and Ko does not explicitly disclose the claimed shape & configuration, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of modified Hong to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way as the shape & configuration is considered engineering aspects of a device, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the shape & configuration. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Response to Arguments
12.	Applicant's arguments filed 04/29/2021 have been fully considered but are rendered moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717